DISSENTING OPINION BY
Judge LEADBETTER.
Because I believe that the salient issue in this case is not whether PECO’s Wind Tariff should be approved but whether the PUC should treat a proposal of this nature as a routine non-general rate filing, I must respectfully dissent.
By quashing the instant appeal on the basis that the former issue is not ripe for appellate review, a conclusion with which I fully agree, the majority assures that the latter issue will evade appellate review. By the time a final order on the tariff reaches this court, the procedural question will be moot. Nonetheless, the issue of the proper scope of the Commission’s discretion over a non-general rate filing that may have far-reaching impact on competition is both of great public importance and quite separable from and collateral to the merits. Under Pa. R.A.P. 313(b), an interlocutory order is appealable as of right where it raises an issue which is “separable from and collateral to the main cause of action where the right involved is too important to be denied review and the question presented is such that if review is postponed until final judgment in the case, the claim will be irreparably lost.” See also Pugar v. Greco, 483 Pa. 68, 73, 394 A.2d 542, 545 (1978) [citing Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949) ]. While here, it may well be argued that petitioners’ rights will not be irreparably lost if this appeal is quashed, it seems probable that important public interests will be. In these circumstances, the interlocutory appeal should be heard.
As the majority explains, the Wind Tariff was filed as a non-general rate filing under Section 1308 of the Public Utility Code, 66 Pa.C.S. § 1308. Because non-general rate filings are those which affect no more than 5% of the customers and amount to no more than 3% of the total gross annual intrastate operating revenues of the utility, they may ordinarily be expected to be of lesser significance than general rate filings. Hence, they go into effect automatically unless the PUC takes affirmative action to suspend their implementation pending an investigation.
Here, however, the proposed tariff is not of minor import. As Commissioner Fitzpatrick documents in his persuasive dissenting opinion, this proposed tariff could have substantial negative impact on competition. He states:
The goal of this tariff filing is to promote wind power generated in Pennsylvania. This is a laudable goal. Our duty, however, is to implement the laws administered by this Commission — in this case, the Electricity Generation Customer Choice and Competition Act, 66 Pa.C.S. § 2801 et seq. Under this law, our primary focus should be upon the impact of the filing on electricity competition, rather than upon promotion of renewable energy per se.
With regard to the impact of this filing on competition, it is clear that the tariff will encourage some customers to remain on PECO’s PLR service. I recognize a customer’s right to remain on PLR service; however, our current situation is that the vast majority of customers are on such service over three years after the initiation of competition.
*747This raises the question whether our effort to introduce electricity competition is succeeding. The shopping statistics compiled by the Office of Consumer Advocate1 show that the number of customers and amount of load participating in the competitive market have dropped substantially since competition began. In April 2000, the number of residential customers who were shopping was 429,-670; by January 2002, that number had dropped to 303,120.2 The number of commercial customers who were shopping in April 2000 was 101,153; by January 2002, that number had dropped to 20,045. The number of industrial customers shopping in April 2000 was 4,622; that number had dropped to 592 by January 2002. These numbers are borne out by an analysis of the percentage of electric load in Pennsylvania purchased from alternative suppliers. As the attached chart demonstrates, this percentage has dropped from roughly 35% in April 2000 to less than 10% currently.
I might view this matter with less concern if retail competition in Pennsylvania [were] vibrant and growing, but the above numbers demonstrate that it is not. Given that reality, a more prudent course of action on this filing would be to suspend and investigate it to determine whether it is consistent with the Competition Law and to make sure that the filing is implemented in a manner which minimizes any negative impact upon the competitive marketplace.
I am not philosophically opposed to incumbent utilities offering something other than a “plain vanilla” generation service offering. But the Commission should consider such proposals carefully, especially given the state of our competitive market. Based upon these considerations, I believe that the appropriate course of action on this filing would be to suspend and investigate it.
Pennsylvania Public Utility Comm’n v. PECO Energy Co., Docket No. R-00016938, 2002 WL 480583 Dissenting Statement of Commissioner Fitzpatrick at 2 (January 24, 2002).
I agree, and thus believe the PUC abused its discretion in allowing this proposed tariff to go into effect without investigation. Accordingly, I would reverse and remand for further proceedings prior to its implementation.

 These statistics are available on OCA’s website — “www.oca.state.paus.”


 The 303,120 number excludes 227,-349 residential customers in the competitive default service program in the PECO service territory. Under this program, which was initiated in early 2001, customers were assigned to an alternative supplier (at a slightly lower price) unless they opted out of the program. Excluding these customers from the January 2002 shopping total is appropriate for an “apples-to-apples” comparison with the April 2000 shopping numbers.